Title: To James Madison from James C. Mountflorence, 6 August 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir
						Quay Malaquais No. 1 Paris 6th. August 1801
					
					Yesterday Mr. Thos. Appleton left this place with the french Ratification to embark at Dieppe for Philadelphia.
					The Essex Capt. Baimbridge arrived off Marseilles the 29th. ulto. & took under her Convoy the American Ship Martha Capt. Prince, the only Vessel ready for Sea, & proceeded immediately to Barcelona to convoy from thence the twenty six Sails, we have in that Port.
					The Minister of Marine has ordered on my Application the Release of two more of our Seamen, taken on board English Vessels & confined at Bordeaux. With great Respect I have the Honor to be Sir Your most Obedient and most humble Servt. 
					
						J. C. Mountflorence
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
